Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with this Quarterly Report of Spartan Gold Ltd. (the “Company”) on Form 10-Q for theperiod endingSeptember 30, 2010as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, David E. Price, Chief Executive Officer and Acting Chief Financial Officer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such Quarterly Report on Form 10-Q for theperiod endingSeptember 30, 2010, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for theperiod endingSeptember 30, 2010, fairly presents, in all material respects, the financial condition and results of operations of Spartan Gold Ltd. Date: November 22, 2010 /s/ David E. Price David E. Price Chief Executive Officer Acting Chief Financial Officer
